Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner notes that the amendment received 03/23/2021 has overcome all outstanding objections to the specification. 
Claim Rejections - 35 USC § 112
Examiner notes that the amendment received 03/22/2021 has overcome all outstanding 112(b) rejections. 
Allowable Subject Matter
Claims 16, 25, 27-28, 30, 34 and 36-40 are allowed.
Independent claims 16 and 40, to which all other claims depend, as amended, recite among other limitations, the limitation “providing a first batch material in the form of fibers having a first batch material composition, the fibers of the first batch material consisting of scrap fibers which have broken at a brushing producing continuous fibers, and the first batch material composition being different from the mineral wool fiber composition”. All other claims depend upon independent claims 16 and 40. 
The closest prior art is considered to be Christensen (US6698245, hereinafter Christensen), Cuypers (US20130165553, hereinafter Cuypers), Li (US9957191, hereinafter Li), and Phillip (US5198190). 
Christensen is directed to methods of making man-made vitreous fibers (MMVF) and in particular to the manufacture of rock fibers (see Christensen at Col. 1, lines 5-7). Christensen further discloses a finished rock wool which is 43.1% SiO2 (teaching the claimed “comprising 30 to 55 wt% SiO2”), 17.3% Al2O3 (teaching the claimed “10 to 30 wt% A12O3”), 7.8% total iron (teaching the claimed “4-14% total iron expressed as Fe2O3”), 25.3% of the sum of CaO and MgO (teaching the claimed “20-35% wt% of the combination of CaO and MgO”), and 3.2% of the sum of Na2O and K2O (teaching the claimed “less than 8 wt% of the combination of Na2O and K2O”) (Col. 7, lines 32-33, Example 1). Christensen notes that iron is measured as FeO (Col. 2, lines 26-29), which includes Fe2O3 in the measurement of total iron (Col. 3, line 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). Christensen also discloses that the MMV fibers are made by melting mineral solids and thereby forming a mineral melt, then fiberizing the melt (Col. 1, lines 8-10). 
Christensen does not disclose providing a first batch material in the form of fibers having a first batch material composition, the fibers of the first batch 
Cuypers discloses a process for forming man-made vitreous fibers wherein the starting materials include may include a non-cured MMVF binder comprising: a sugar component (Abstract), an exemplary sugar component being 4.64% dextrose, which teaches the claimed ”wherein the fibers comprise an organic coating present in a quantity of at least 2 wt% with respect to the total weight of the first batch material” ([0099] Table 1). As expressed by Cuypers, such a sugar component is used to bind the starting material, as evidenced by the terminology “binder”.
Cuypers does not disclose the compositional limitations of claim 16 or 40. Cuypers further does not disclose providing a first batch material in the form of fibers having a first batch material composition, the fibers of the first batch material consisting of scrap fibers which have broken at a brushing producing continuous fibers, and the first batch material composition being different from the mineral wool fiber composition.
Li is directed towards methods of manufacturing glass fibers (Col. 38, line 30). Li teaches various embodiments that can comprise glass fibers, fiber glass strands, yarns, and other products incorporating glass fibers formed from such 
Li does not disclose the compositional limitations of claim 16 or 40. Li further does not disclose providing a first batch material in the form of fibers having a first batch material composition, the fibers of the first batch material consisting of scrap fibers which have broken at a brushing producing continuous fibers, and the first batch material composition being different from the mineral wool fiber composition.
Philipp teaches method of recycling hazardous and non-hazardous industrial wastes to reclaim valuable metals, metal alloys, and metal oxides, and to produce mineral wool (Abstract). Wastes including hazardous wastes of USEPA Series D, F, P, K, and U are pulverized and blended with liquids such as water or wastewater to produce a homogeneous mass (Abstract). The mass is formed into briquettes and melted in a cupola or shaft furnace (Abstract). Philipp further teaches that where the process is carried out using a cupola or shaft furnace, it is necessary to first shape the blended mass into briquettes of predetermined proportions. The briquettes are then cured to reduce the moisture content and improve structural stability (Col 4 L 65-68, Col 5 L 1). 
Phillip does not disclose the compositional limitations of claim 16 or 40. Phillip further does not disclose providing a first batch material in the form of 
For these reasons, claims 16 and 40 are allowable over the closest prior art. All claims dependent upon claims 16 and 40 are allowable due to the allowability of claims 16 and 40. 
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered and they are persuasive. 
Applicant argues that Christensen fails to teach, suggest, or disclose providing a first batch material in the form of fibers having a first batch material composition, the fibers of the first batch material consisting of scrap fibers which have broken at a brushing producing continuous fibers, and the first batch material composition being different from the mineral wool fiber composition. Examiner respectfully agrees. 
Christensen further argues that these deficiencies are not remedied by Cuypers, Li, or Phillip. Examiner respectfully agrees. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731